 

[pizzainn.jpg]     [piefive.jpg]

 
Pizza Inn Holdings, Inc.
 
 
February 19, 2014
 
Donna Lee
2909 Sunrise Dr,
Rowlett, TX 75088
 
Dear Donna:
 
Pizza Inn, Inc. (the "Company") is pleased to extend to you an offer of
employment as Controller, reporting directly to Chief Financial Officer, which
would begin on or around February 24, 2014. Below are the general terms and
conditions of our offer.
 
BASE PAY
 
Your annual base pay ("Base Annual Salary") in this exempt position will be
$120,000.00, to be paid bi-weekly during your employment with the Company and
subject to all applicable withholdings. You will be paid the gross amount of
$4,615.38, on every other Friday, in accordance with the Company's standard
payroll practice.
 
BONUS
 
In addition to your Base Annual Salary, you will be eligible to participate in
the Company's Bonus Plan, which is typically based on the Company's financial
performance and strategic goals relative to targets set by the Board of
Directors. The amount of bonus earned is subject to the approval of the Board of
Directors, which may use its discretion to interpret the Company's achievement
of the bonus targets and take in to consideration unusual, one-time, or
forward-looking factors that affected the Company's historical results or may
affect the Company's future prospects. The annual bonus targets generally shall
be set such that you shall earn a bonus of up to 20% of your base salary upon
achievement of certain financial and strategic bonus targets and upon the
discretion of the Chief Executive Officer and Compensation Committee of the
Company.
 
BENEFITS
 
You will be eligible to participate in Pizza inn, Inc. employee benefit plans,
subject to any waiting or qualification periods imposed by the Company or its
benefit providers. Detailed information regarding employee benefits will be
provided on your first day of employment. You will also have 40 hours of paid
time off (Vacation Hours), available upon your start date which will need to be
used prior to your anniversary date in 2015.
 
AT-WILL EMPLOYMENT
 
It is anticipated that you will be a long-term employee. However, like all
employees of the Company, your employment with the Company is for no specified
period and constitutes "at-will" employment, and either you or the Company may
terminate your employment at any time with or without cause. Notwithstanding the
above, Pizza Inn, Inc. may terminate this employment relationship immediately if
you are involved in any one of the following ("Cause Events"): (i) any action
which constitutes willful dishonesty, insubordination or deliberate injury to
Pizza Inn, Inc., or (ii) any criminal conduct, or (iii) a violation of or other
failure by you to perform your obligations or responsibilities under this
agreement, or (iv) a serious violation of any Pizza Inn, Inc. company policy or
procedure as they may be defined from time to time. No representative of the
Company has the authority to enter into any agreement with you guaranteeing
employment for any specified period of time or modifying the at-will
relationship, unless it is done so in writing and signed by you and the Chief
Executive Officer. This letter is an offer of employment and not a contract of
employment.
 
3551 Plano Parkway, The Colony, TX '75056, 1-800-880-9955
 
 
 
 

--------------------------------------------------------------------------------

 



[pizzainn.jpg]     [piefive.jpg]



 
Pizza Inn Holdings, Inc.
 
RETURN OF MATERIALS
 
By accepting this offer, you agree that upon termination of your employment with
Pizza Inn, Inc. all documents, property, software, materials, information and
other records of the Company, and all copies thereof, within your possession,
custody or control, including but not limited to any materials containing trade
secrets or confidential information of Pizza Inn, Inc. must be returned to Pizza
Inn, Inc. at or prior to the date of termination.
 
TRADE SECRETS/CONFIDENTIALITY
 
By accepting this offer, you agree not to disclose any trade secrets or
confidential information of Pizza Inn, Inc. to anyone else and to hold this
information in confidence and use it solely on a need -to-know basis in the
course of performing services for Pizza Inn, Inc. Except in the performance of
services for Pizza Inn, Inc., you will not reproduce, distribute, transmit,
reverse engineer, decompile, disassemble, or transfer, directly or indirectly,
in any form, or for any purpose, any trade secrets, or confidential information
of Pizza Inn, Inc. The obligations of this paragraph shall continue during the
term of your employment with Pizza Inn, Inc. and (i) with respect to trade
secrets, for so long as such information constitutes a trade secret under
applicable law, and (ii) with regard to confidential information, for a period
of three (3) years after termination of employment for any reason. As used in
this letter agreement, "trade secrets" mean information of Pizza Inn, Inc., its
affiliates, licensors, suppliers, customers, or prospective licensors or
customers, which include technical or non-technical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans, and a list of actual or
potential customers or suppliers, which are held in confidence by Pizza Inn,
Inc. and have economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by others. As used
herein, "confidential information" means information, other than trade secrets,
that is of value to Pizza Inn, Inc. and is treated as confidential.
 
COVENANT NOT TO COMPETE
 
By accepting this offer, you agree that for a period of twelve (12) months
immediately following termination of your employment with Pizza Inn, Inc. for
any reason, (i) you will not on behalf of yourself or any other business entity
call upon, contact or solicit any client or customer of Pizza Inn, Inc. with
whom you had contact within six (6) months preceding your last day of employment
with Pizza Inn, Inc.; and (ii) you will not call upon, solicit, recruit, or
assist others in calling upon, recruiting or soliciting any person who is or was
an employee of Pizza Inn, Inc. within the six (6) months immediately preceding
your last day of employment with pizza Inn, Inc., in an attempt to have such
person work in any other corporation, association, or entity or business engaged
in the business of the same kind as offered by Pizza Inn, Inc.
 
INTELLECTUAL PROPERTY
 
By accepting this offer, you agree that all materials, information, plans, and
other works of authorship created or developed by you for Pizza Inn, Inc. during
the course of your employment by Pizza Inn, Inc. will be owned solely and
exclusively by Pizza inn, Inc., and constitute works made for hire. In this
regard, you will assign to Pizza Inn, Inc. all worldwide rights, including all
copyrights, patent rights, trade secrets, confidential and proprietary
information rights, moral rights, and other property rights.


 
3551 Plano Parkway, The Colony, TX '75056, 1-800-880-9955
 
 
 
 

--------------------------------------------------------------------------------

 



 [pizzainn.jpg]     [piefive.jpg]

 
Pizza Inn Holdings, Inc.
 
 
EMPLOYMENT WITH PIZZA INN, INC. WOULD NOT VIOLATE ANY EXISTING AGREEMENT
 
By accepting this offer, you warrant to Pizza Inn, Inc. that your employment by
Pizza Inn, Inc. does not violate any existing agreement between you and any
third party, nor will your employment with Pizza Inn, Inc. constitute a
violation of any confidentiality or nondisclosure agreement in existence with
another party.
 
GENERAL
 
This offer letter sets forth the terms of your employment with the Company and
supersedes any and all prior representations and agreements, whether written or
oral. This offer of employment is conditional upon your passing the
pre-employment background screening and reference checks, and remains valid
until February 20, 2014. Unless we receive this letter executed by you on or
before this Expiration Date, the offer of employment will expire.
 
Please mail, or scan/email the signed offer letter to:
 
Pizza Inn, Inc.
Attention: Katy McGee
3551 Plano Parkway The Colony, TX 75056
 
Email: KMcGee@pihq.com
 
Counterparts: This Agreement may be executed in one or more original or
facsimile counterparts, all of which shall be considered but one and the same
agreement, and shall become effective when one or more such counterparts have
been executed by each of the parties and delivered to the other parties.
 
Should you have any questions about this letter, please feel free to contact me
directly. We look forward to having you join our team, as well as the
contribution you will make to the organization.
 
Sincerely,
 
/s/ Katy McGee
Katy Mcgee, PHR
Vice resident, Human Resources
 
AGREED TO AND ACCEPTED BY:
 
/s/ Donna Lee
Name Signed
 
Donna Lee
Name Printed
 
2/19/14
Date
 
 
3551 Plano Parkway, The Colony, TX '75056, 1-800-880-9955
 
 
 
 

--------------------------------------------------------------------------------

 